DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 1/25/2021 and IDS filed on 4/30/2021.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,171.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and present claims are obvious variations of each other, reciting the same steps/operations of accessing a register-transfer level data structure; receiving a command to generate a reset/clock crossing; automatically determining a signaling protocol identifier; automatically determining a directionality for reset/clock crossing; and automatically generating the reset/clock crossing; except that the patented claims operate on the “clock crossing” whereas the present claims operate on the “reset crossing” which is an obvious type of signal of the “clock crossing” of the patented claims as covered by the present claims 2-3.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,902,171.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are obvious subset of the present claims,  reciting the same steps/operations of accessing a register-transfer level data structure; receiving a command to generate a clock crossing; automatically determining a signaling protocol identifier; and automatically generating the clock crossing; except that in the present claim, the step of automatically determining a directionality for clock crossing is omitted, from which the step of automatically generating the clock crossing no longer depend on this omitted step, amounting to an obvious generic of the patented claims or the patented claims being a subset of the present claim by further specifying additional omitted step of the present claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the obviousness non-statutory double patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-19, the independent claims 1 and 12, from which the respective claims depend, recite the method/system comprising a combination of inventive steps/operations of responsive to the command, automatically determining a signaling protocol identifier for the reset crossing based on data of the second module;
responsive to the command, automatically determining a directionality for the reset
crossing based on data of the second module; and 

	As per claim 20, the claim recites the method comprising a combination of inventive steps/operations of responsive to the command, automatically determining a signaling protocol identifier for the reset crossing based on data of the second module; and responsive to the command, automatically generating the reset crossing between the first module and the second module based on the signaling protocol identifier to obtain a modified register-transfer level data structure, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject . 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 11, 2021